Title: From George Washington to Thomas Montgomerie, 28 February 1778
From: Washington, George
To: Montgomerie, Thomas



Sir
Camp Valley forge Feby 28: 1778

I yesterday received your favor of the 16th Instant.
I am sorry to hear your indisposition still continues, and that it is such, as to make a change of your situation necessary. Under these circumstances I cannot but consent to your request, and shall willingly grant you a permit, to go either to philadelphia, or to New York, as may be most expedient, when you are pleased to apply for it. I do not know, whether the Legislature of Virginia has prescribed any Regulations in cases of this sort—But If it has, I am persuaded, they will be pointedly observed by you. I am Sir Your Most Obedt servt.
